                                         UNITED STATES DISTRICT COURT
,   ......,··                         EASTERN DISTRICT OF NORTH CAROLINA
                                               EASTERN DIVISION

                                              )
                ANGEL LEWIS,                  )
                                              )
                         Plaintiff,           )
                                              )
                vs.                           )                      Case No. 4:19-cv-00164-D
                                              )
                NATIONSTAR MORTGAGE LLC D/B/A )
                MR. COOPER,                   )
                                              )
                         Defendant.           )


                   ORDER GRANTING DEFENDANT NATIONSTAR MORTGAGELLC D/B/A MR.
                                COOPER'S MOTION TO SEAL EXHIBITS

                       THIS MATTER having come before the Court on Defendant Nationstar Mortgage LLC

                D/B.A Mr. Cooper's ("Defendant" or ''Nationstar") Motion to Seal Exhibits ("Motion"); the Court,

                having reviewed the relevant papers and memoranda, finds that the Motion should be granted for

                good cause.

                       NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

                that Defendant's Motion to Seal Exhibits is GRANTED. The Clerk is directed to accept Exhibits

                1-8 to Nationstar's Motion to Enforce as sealed exhibits.

                       SO ORDERED. This the~ day of March, 2021.

                                                              ~-b~-..1y
                                                             JANIBS C. DEVER III
                                                             United States District Judge




                        Case 4:19-cv-00164-D Document 60 Filed 04/01/21 Page 1 of 1
